         Case 2:20-cv-08223-VBF-PVC Document 32 Filed 02/26/21 Page 1 of 5 Page ID #:354




              1 HANSON BRIDGETT LLP
                RAFFI ZEROUNIAN, SBN 236388
              2 rzerounian@hansonbridgett.com
                JUSTIN P. THIELE, SBN 311787
              3 Jthiele@hansonbridgett.com
                777 S. Figueroa Street, Suite 4200
              4 Los Angeles, California 90017
                Telephone:(213) 395-7620
              5 Facsimile: (213) 395-7615
              6 Attorneys for Defendant S.C. Cramele
                Recas, S.A.
              7
              8                    UNITED STATES DISTRICT COURT
              9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
             10
             11 VAMPIRE FAMILY BRANDS, LLC,                        Case No. 2:20-cv-8223
             12          Plaintiff,                                Stipulation to Extend Time to
                                                                   Respond to First Amended
             13         v.                                         Complaint And Motions to
                                                                   Dismiss
             14 S.C. CRAMELE RECAS, S.A., TRI-
                VIN IMPORTS, INC. BRACUS                           Judge: Hon. Valerie Fairbank
             15 IMPORTS, LLC, and DOES 1–20,
                                                                   First Amended Complaint served:
             16                Defendants.                         Feb. 15, 2021
                                                                   Current response date: Mar. 1, 2021
             17                                                    New response date: Mar. 10, 2021
             18
                        Pursuant to Local Rule 7-1, Plaintiff Vampire Family Brands, LLC
             19
                  (“Vampire”) and Defendants S.C. Cramele Recas, S.A. (“Cramele Recas”),
             20
                  Tri-Vin Imports, Inc. (“Tri-Vin”), and Bracus Imports, LLC (“Bracus”) jointly
             21
                  agree and stipulate as follows:
             22
                        Vampire filed its First Amended Complaint against Cramele Recas and
             23
                  a newly-named defendant, Bracus, on February 15, 2021.
             24
                        Under Fed. R. Civ. P. 15(a)(3), Cramele Recas’s current deadline to
             25
                  respond to Vampire’s First Amended Complaint is March 1, 2021.
             26
                        Vampire and Tri-Vin stipulated, on February 24, 2021, to extend Tri-
             27
                  Vin’s deadline to respond to the First Amended Complaint to March 10,
             28
                                                                                                 Case No. 2:20-cv-8223
17314533.1              Stipulation to Extend Time to Respond to First Amended Complaint And Motions to Dismiss
         Case 2:20-cv-08223-VBF-PVC Document 32 Filed 02/26/21 Page 2 of 5 Page ID #:355




              1 2021.
              2         The parties have met and conferred regarding Cramele Recas’s
              3 contemplated motion to dismiss the First Amended Complaint, as well as the
              4 parallel stipulation entered into by Vampire and Tri-Vin, and have agreed to
              5 extension of Cramele Recas’s deadline to respond to the First Amended
              6 Complaint to coincide with both Tri-Vin’s and Bracus’s March 10, 2021
              7 deadline to respond to the First Amended Complaint.
              8         The parties have additionally met and conferred regarding Vampire’s
              9 deadline to respond to the Defendants’ individual contemplated motions to
             10 dismiss, and have agreed that Vampire’s time to oppose any such motions
             11 be extended to three weeks from the date of filing of any motion to dismiss
             12 the First Amended Complaint.
             13        Therefore, the parties hereby stipulate and jointly move for 1) an
             14 extension of Cramele Recas’s deadline to respond to Vampire’s First
             15 Amended Complaint to March 10, 2021; and 2) an extension of Vampire’s
             16 deadline to oppose any motion to dismiss the First Amended Complaint to
             17 three weeks from the date of filing of any such motion by any of the
             18 Defendants.
             19
             20        IT IS SO STIPULATED.
             21
             22
             23
             24
             25
             26
             27
             28

                                                                   -2-                           Case No. 2:20-cv-8223
17314533.1              Stipulation to Extend Time to Respond to First Amended Complaint And Motions to Dismiss
         Case 2:20-cv-08223-VBF-PVC Document 32 Filed 02/26/21 Page 3 of 5 Page ID #:356




             1 DATED: February 26, 2021                             Respectfully submitted,
             2                                                      HANSON BRIDGETT LLP
             3
             4
             5                                                  By:      /s/ Justin Thiele
                                                                   RAFFI ZEROUNIAN
             6
                                                                   JUSTIN P. THIELE
             7                                                     Attorneys for Defendant S.C.
                                                                   Cramele Recas, S.A.
             8
             9 DATED: February 26, 2021                             Respectfully submitted,
             10
             11
             12
                                                                By:       /s/ David A. Randall
             13                                                    Michael Machat, Esq. (SBN
             14                                                    109475)
                                                                   michael@machatlaw.com
             15                                                    MACHAT & ASSOCIATES, P.C.
             16                                                    8730 W. Sunset Blvd., Suite 250
                                                                   West Hollywood, California 90069
             17                                                    Tel.: (310) 860-1833
             18
                                                                    David A. Randall (SBN 156722)
             19                                                     dave@hdmnlaw.com
             20                                                     Ehab Samuel (SBN 228296)
                                                                    esamuel@hdmnlaw.com
             21                                                     HACKLER DAGHIGHIAN
             22                                                     MARTINO & NOVAK P.C.
                                                                    10900 Wilshire Blvd., Suite 300
             23                                                     Los Angeles, CA 90024
             24                                                     Tel.: (310) 887-1333
                                                                    Fax: (310) 887-1334
             25
             26                                                     Attorneys for Plaintiff
                                                                    Vampire Family Brands, LLC
             27
             28

                                                                -3-                           Case No. 2:20-cv-8223
17314533.1           Stipulation to Extend Time to Respond to First Amended Complaint And Motions to Dismiss
         Case 2:20-cv-08223-VBF-PVC Document 32 Filed 02/26/21 Page 4 of 5 Page ID #:357




              1 DATED: February 26, 2021                            Respectfully submitted,
              2
              3
              4
                                                                By: /s/ Dinesh Joshi
              5                                                    Craig Mariam (SBN: 225280)
              6                                                    cmariam@grsm.com
                                                                   Dinesh Joshi (SBN: 303275)
              7                                                    djoshi@grsm.com
              8                                                    GORDON REES SCULLY
                                                                   MANSUKHANI, LLP
              9                                                    633 West Fifth Street, 52nd Floor
             10                                                    Los Angeles, CA 90071
                                                                   Telephone: (213) 576-5000
             11                                                    Facsimile: (877) 306-0043
             12
                                                                    Attorneys for Defendant
             13                                                     Tri-Vin Imports, Inc.
             14
             15 DATED: February 26, 2021                            Respectfully submitted,
             16
             17
             18
                                                                By: /s/ Dinesh Joshi
             19                                                    Craig Mariam (SBN: 225280)
             20                                                    cmariam@grsm.com
                                                                   Dinesh Joshi (SBN: 303275)
             21                                                    djoshi@grsm.com
             22                                                    GORDON REES SCULLY
                                                                   MANSUKHANI, LLP
             23                                                    633 West Fifth Street, 52nd Floor
             24                                                    Los Angeles, CA 90071
                                                                   Telephone: (213) 576-5000
             25                                                    Facsimile: (877) 306-0043
             26
                                                                    Attorneys for Defendant
             27
                                                                    Bracus Imports, LLC
             28

                                                                -4-                           Case No. 2:20-cv-8223
17314533.1           Stipulation to Extend Time to Respond to First Amended Complaint And Motions to Dismiss
         Case 2:20-cv-08223-VBF-PVC Document 32 Filed 02/26/21 Page 5 of 5 Page ID #:358




             1
                        Pursuant to Local Rule 5-4.3.4(a)(2)(i), I attest that all other signatories
             2
                  listed, and on whose behalf the filing is submitted, concur in the filing of this
             3
                  stipulation and have authorized the filing of this stipulation.
             4
             5 DATED: February 26, 2021                                Respectfully submitted,
             6
                                                                       HANSON BRIDGETT LLP
             7
             8
             9                                                     By:      /s/ Justin Thiele
             10                                                       RAFFI ZEROUNIAN
                                                                      JUSTIN P. THIELE
             11                                                       Attorneys for Defendant S.C.
             12                                                       Cramele Recas, S.A.
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28

                                                                   -5-                           Case No. 2:20-cv-8223
17314533.1              Stipulation to Extend Time to Respond to First Amended Complaint And Motions to Dismiss
